Exhibit 10.1

AMENDMENT NO. 1

TO

PURCHASE OPTION AGREEMENT

AMENDMENT NO. 1, dated December 14, 2006 (the “Amendment”), to the PURCHASE
OPTION AGREEMENT, dated June 9, 2005 (the “Agreement”), by and among EXELIXIS,
INC., a Delaware corporation (“Exelixis”), SYMPHONY EVOLUTION HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), and SYMPHONY EVOLUTION, INC., a
Delaware corporation (“Symphony Evolution”). Terms used but not defined herein
shall have that meaning ascribed to them in the Agreement.

WHEREAS, in consideration for certain amendments of the Amended and Restated
Research and Development Agreement, the Parties desire to amend Section 2 of the
Agreement to permit Exelixis to pay up to 100% of Purchase Price in shares of
Exelixis Common Stock; and

WHEREAS, the parties desire that shares of Exelixis Common Stock representing
33% of the total Purchase Price may be sold immediately following the Purchase
Option Closing Date, an additional 33% of the shares may be sold after 90 days
following the Purchase Option Closing Date and the remainder of the shares may
be sold after 180 days following the Purchase Option Closing Date.

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

AMENDMENT

1.1. Amendment of Section 2(c). Section 2(c), Form of Payment, of the Agreement
is hereby amended and restated in its entirety to read as follows:

“(c) Form of Payment. Subject to Sections 2(a) and 2(e), the Purchase Price may
be paid in cash or in a combination of cash and Exelixis Common Stock, at the
sole discretion of Exelixis. For the avoidance of doubt, the value of Exelixis
Common Stock (determined in accordance with Section 2(e) hereof) delivered in
connection with the exercise of the Purchase Option may constitute up to 100% of
the total consideration to be tendered for payment of the Purchase Option
Exercise Price, calculated using the Exelixis Common Stock Valuation (as defined
herein) procedure. At the time of the exercise of the Purchase Option, Exelixis
may propose to Holdings that Exelixis issue convertible debt securities to
Holdings as full or partial consideration for the purchase price, and Holdings
shall, in its sole discretion, be entitled to accept or reject such proposal or
agree to other terms of such convertible debt with Exelixis.”



--------------------------------------------------------------------------------

1.2. Amendment of Section 2. Section 2 of the Agreement is hereby amended to add
a new sub-section 2(k) to read as follows:

“(k) Orderly Distribution. Holdings agrees (and agrees to cause its members and
any subsequent transferees thereof to so agree) that each holder who receives
shares of Exelixis Common Stock issued pursuant to Section 2(c) hereof:

(i) will be entitled to sell immediately following the Purchase Option Closing
Date the number of shares of Exelixis Common Stock representing an aggregate
value as of the Purchase Option Closing Date, as determined in accordance with
Section 2(e) of the Agreement, equal to 33% of the total Purchase Price (which
may be comprised of cash, convertible debt and Exelixis Common Stock) such
holder receives in consideration of its direct or indirect investment in
Symphony Evolution;

(ii) will not sell or otherwise transfer, except in a private placement where
the transferee agrees to the restrictions set forth herein, for the period of 90
days after the Purchase Option Closing Date such shares of Exelixis Common Stock
in excess of the number of shares representing an aggregate value as of the
Purchase Option Closing Date, as determined in accordance with Section 2(e) of
the Agreement, equal to 33% of the total Purchase Price (which may be comprised
of cash, convertible debt and Exelixis Common Stock) such holder receives in
consideration of its direct or indirect investment in Symphony Evolution (such
shares that are subject to the 90-day transfer restrictions are referred to
herein as the “90-Day Lock-up Shares”);

(iii) will not sell or otherwise transfer, except in a private placement where
the transferee agrees to the restrictions set forth herein, for the period of
180 days after the Purchase Option Closing Date such shares of Exelixis Common
Stock in excess of the number of shares representing an aggregate value as of
the Purchase Option Closing Date, as determined in accordance with Section 2(e)
of the Agreement, equal to 66% of the total Purchase Price (which may be
comprised of cash, convertible debt and Exelixis Common Stock) such holder
receives in consideration of its direct or indirect investment in Symphony
Evolution (such shares that are subject to the 180-day transfer restrictions are
referred to herein as the “180-Day Lock-up Shares”); and

(iv) will be entitled to sell or otherwise transfer for the period commencing on
the day 181 days after the Purchase Option Closing Date and thereafter all
shares, without any lock-up restrictions;

provided, however, that the foregoing restrictions shall not prevent a holder
that is an investment fund from distributing its shares of Exelixis Common Stock
to its partners or members who agree to be similarly bound. The shares of
Exelixis Common Stock that are 90-Day Lock-up Shares and 180-Day Lock-up Shares
shall be represented by share certificates having legends reflecting the
restrictions of this Section 2(k) applicable to the 90-Day Lock-up Shares and
the 180-Day Lock-up Shares, as applicable and provide that such legend expires
without



--------------------------------------------------------------------------------

further action by the holder thereof or Exelixis on the applicable expiration
date therefor. Upon the request of Holdings, Exelixis shall reasonably consider
eliminating all or a part of the foregoing restrictions if favorable market
conditions exist for the sale of Exelixis Common Stock subject to the foregoing
restrictions.”

1.3. Conforming Amendments. Any provisions in the Agreement or any other
Operative Document referring to Exelixis’ ability to pay or otherwise relating
to the procedures by which Exelixis may pay part of the Purchase Price in
Exelixis Common Stock are hereby amended such that Exelixis may pay all or part
of the Purchase Price in Exelixis Common Stock by and in accordance with this
Amendment. If there is any conflict between the Amendment and the Operative
Documents, the Amendment shall control.

ARTICLE 2

MISCELLANEOUS

2.1. Entire Agreement. This Amendment constitutes the entire agreement between
the Parties with respect to the matters covered hereby, and no oral or written
statement may be used to interpret or vary the meaning of the terms and
conditions hereof. This Amendment supersedes all prior agreements and
understanding with respect to such matters between the Parties.

2.2. Amendment; Successors; Assignment; Counterparts.

(a) The Agreement, as amended hereby, shall remain and continue in full force
and effect.

(b) The terms of the Agreement, as amended by the Amendment, shall not be
altered, modified, amended, waived or supplemented in any manner whatsoever
except by a written instrument signed by each of the Parties.

(c) Nothing expressed or implied herein is intended or shall be construed to
confer upon or to give to any Person, other than the Parties, any right, remedy
or claim under or by reason of this Amendment or of any term, covenant or
condition hereof, and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
Parties and their successors and permitted assigns.

(d) This Amendment may be executed in one or more counterparts, each of which,
when executed, shall be deemed an original but all of which taken together shall
constitute one and the same Amendment.

2.3. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

2.4. Severability. If any term or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Amendment shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in a manner materially adverse
to either party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

[SIGNATURES FOLLOW ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year above written.

 

SYMPHONY EVOLUTION HOLDINGS LLC By:   Symphony Capital Partners, L.P.,   its
Manager By:   Symphony Capital GP, L.P.,   its general partner By:   Symphony
GP, LLC,   its general partner By:  

/s/ Mark Kessel

Name:   Mark Kessel Title:   Managing Member SYMPHONY EVOLUTION, INC. By:  

/s/ Harri Taranto

Name:   Harri V. Taranto Title:   Chairman of the Board EXELIXIS, INC. By:  

/s/ Chris Pereira

Name:   Christoph Pereira Title:   Vice President, Legal Affairs and Secretary